PER CURIAM.
Appellant’s probation supervisor filed affidavits charging appellant, who was on probation in two separate cases, with violating conditions (2), (4), (7), (10), and (14) of his probation. At the hearing on the affidavits, the trial court heard evidence of violations of conditions (2), (7), (10), and (14) and then revoked probation. We affirm that revocation, but we agree with appellant that there is an imperfection in the orders revoking probation.
The orders state that appellant was guilty of violating conditions (2), (4), and (7). However, since the court did not hear evidence concerning a violation of condition (4) it should now remove any reference to that condition. See Brewster v. State, 352 So.2d 1267 (Fla.2d DCA 1977).
Accordingly, we remand the case for correction of the revocation orders as expressed in this opinion. Appellant need not be present for that purpose.
HOBSON, Acting C. J., and BOARD-MAN and OTT, JJ., concur.